       Case 2:15-cr-00177-TLN Document 150 Filed 05/15/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:15-cr-00177-TLN
12                       Plaintiff,
13           v.                                         ORDER
14    JASON MATECKI,
15                       Defendant.
16

17

18          This matter is before the Court on Defendant Jason Matecki’s (“Defendant”) “Request for

19   Consideration.” (ECF No. 140.) The Government did not file an opposition. For the reasons set

20   forth below, the Court DENIES Defendant’s request.

21          On April 8, 2016, Defendant pleaded guilty to possession with intent to distribute MDMA

22   in violation of 21 U.S.C. § 841(a)(1). (ECF No. 48.) On October 27, 2017, Senior District Judge

23   Garland E. Burrell Jr. sentenced Defendant to a 75-month term of imprisonment and a 36-month

24   term of supervised release. (ECF No. 132.) Defendant, proceeding pro se, filed the instant

25   request on March 23, 2020. (ECF No. 140.)

26          At the outset, Defendant fails to cite any statutory basis for his request. As such, it is

27   unclear what type of relief Defendant seeks. Defendant states he was notified in January 2018

28   that because the Court applied a two-level increase at sentencing for possession of a firearm
                                                        1
           Case 2:15-cr-00177-TLN Document 150 Filed 05/15/20 Page 2 of 3

 1   during the drug offense pursuant to U.S.S.G § 2D1.1(b)(1), Defendant was ineligible for early

 2   release through the Bureau of Prison’s (“BOP”) Residential Drug Abuse Program (“RDAP”).

 3   (ECF No. 140 at 1.) Defendant then spends much of his motion challenging the two-level firearm

 4   enhancement. (See id. at 2–3.) Defendant also states the Government filed two 5K1.1 motions

 5   prior to sentencing: one that offered a 40-percent reduction of Defendant’s sentence if the Court

 6   included the firearm enhancement; and one that offered a 30-percent reduction if the Court did

 7   not include the firearm enhancement. (Id. at 2.) Defendant seeks “some form of correction”

 8   because he believes he received only a 30-percent reduction. (Id. at 4.) In other words, it appears

 9   that Defendant believes he is entitled to a 40-percent reduction of his sentence based on the fact

10   that the Court applied the firearm enhancement.

11            Despite Defendant’s assertion, there is no evidence Defendant was entitled to a 40-percent

12   reduction. The record reflects the Government filed only one 5K1.1 motion with the Court. In

13   that motion, the Government correctly noted that in the absence of a reduction, Defendant faced

14   an advisory guideline range of 135 to 168 months of imprisonment based on a total offense level

15   of 33 and a criminal history category I. Defendant’s offense level of 33 included the two-level

16   firearm enhancement. The Government recommended a 30-percent downward departure from

17   the low-end of the applicable guideline range to a sentence of 94 months. The Court ultimately

18   sentenced Defendant to 75 months. It remains unclear to the Court why Defendant believes he is

19   entitled to any correction or further reduction.

20            To the extent Defendant argues his sentence was “imposed in violation of the . . . laws of
21   the United States, or . . . in excess of the maximum authorized by law,” the Court construes

22   Defendant’s request as a motion to correct his sentence under 28 U.S.C. § 2255 (“§ 2255”).

23   However, § 2255 establishes a one-year limitation period. See U.S.C. 28 § 2255(f). As noted,

24   Defendant was sentenced on October 27, 2017. Defendant filed the instant motion on March 23,

25   2020, well over a year after his judgment of conviction became final. Accordingly, Defendant’s

26   motion is time-barred and must be denied.
27   ///

28   ///
                                                        2
       Case 2:15-cr-00177-TLN Document 150 Filed 05/15/20 Page 3 of 3

 1         For the foregoing reasons, the Court hereby DENIES Defendant’s Request for

 2   Consideration. (ECF No. 140.)

 3         IT IS SO ORDERED.

 4   DATED: May 14, 2020

 5

 6

 7
                                                         Troy L. Nunley
 8                                                       United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
